Citation Nr: 1119494	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-17 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to August 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision rendered by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In September 2010, the Board determined that new and material evidence had been received.  Accordingly, it reopened the claim.  In addition, the Board found that the claim reasonably encompassed one for an acquired psychiatric disorder other than PTSD.  As such, the Board recharacterized the issue on appeal as listed on the title page above.  The Board remanded the matter for additional development.  

In January 2011, the RO issued a supplemental statement of the case and continued the denial of the claim.  In April 2011, and following a review by the claimant's representative, the appeal was certified to the Board.  


FINDING OF FACT

PTSD was incurred during active military service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2009); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, because the Veteran's claim for service connection for PTSD is being granted in full, VA's statutory and regulatory duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Here, there is no contention that PTSD stressors are based on combat service.  

In these cases the Court has held that the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Importantly, in PTSD cases in which the Veteran asserts personal assault as the in-service stressor, VA has provided for special evidentiary-development procedures, including interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis.  See Patton v. West, 12 Vet. App. 272, 280 (1999).  Specifically, in claims concerning in-service personal assault, alternative forms of evidence (i.e., evidence other than service records) may be used to corroborate the Veteran's account of an in-service assault.  Examples of such evidence include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease; statements from family members, roommates, fellow service-members, or clergy; evidence of behavioral changes following the claimed assault, such as a request for a transfer to another military occupational specialty (MOS) or duty assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(5); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  

Finally, there were recent regulatory amendments that changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  Here, as discussed below, the Veteran's stressors are not based on a fear of hostile military or terrorist activity.  

The Veteran's service treatment records do not document treatment for a psychiatric disorder including PTSD.  He initially filed a claim for PTSD in March 1988.  He described stressors consisting of: (1) stress associated with guarding special weapons, (2) being on the flight deck of CVA 43 when it almost hit a fishing boat, (3) being involved in a motor vehicle accident, (4) being unable to help fellow Marines who were involved in a helicopter accident.  

In an unappealed decision issued in February 1989, the RO denied the claim; finding that the Veteran's current psychiatric disorder was due to marital problems and financial stress.  

The Veteran moved to reopen the claim in February 2005.  At such time, he noted a longstanding history of treatment for psychiatric problems.  VA treatment records during this period note a history of treatment following discharge.  They also note that the Veteran had an acute stress disorder following a tanker truck chemical spill accident.  (See, e.g. June 23, 2004 VA treatment note.)  Records in 2005 include diagnoses of PTSD.  

In describing his PTSD stressors, in a December 2007 statement, the Veteran reported that he was (1) robbed at gunpoint during service and was in fear for his life, (2) stress associated with guarding special weapons, and (3) being involved in a motor vehicle accident during service.  VA treatment records during this period included diagnoses of PTSD.  (See, e.g., July 2008 and November 2009 VA treatment notes.)  

As noted, the Board remanded this matter in September 2010 in order to afford the Veteran a VA psychiatric examination and to obtain current VA outpatient treatment records.  An October 2010 VA note is telling as it indicates that the Veteran has PTSD and that "based on the details of the description of his traumas and his affect while describing them, this writer does not have evidence of any attempted deception or invalid response style."  

He underwent a VA examination in November 2010.  At such time, he reported that he had a history of PTSD following discharge from service that was relatively stable until a chemical spill accident.  In discussing the in-service stressors, he described (1) being robbed at gunpoint, (2) feeling guilt over the deaths of three service comrades, (3) and being involved in a serious car accident during service.  The examiner reviewed the Veteran's history.  She noted that the Veteran's reports of nightmares and panic attacks well before the chemical spill.  She stated that he endorsed intense psychological distress in response to trauma cues and met the full DSM-IV criteria for a diagnosis of PTSD.  She opined that it was most likely incurred as a result of his active military service and was most likely caused by or a result of his reported traumas during service.  

After a careful review of the evidence of record, the Board finds that the Veteran suffers from PTSD and that this condition is related to his reported in-service personal assault and traumas sustained during service.  In making this determination, the Board notes that the Veteran is competent to report that he was assaulted during service and that as a result, he was fearful for his life.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting that the assault, stress during service, and the in-service motor vehicle accident even though evidence of such is not verified in his service treatment records.  The Board also finds that the Veteran is credible in his reports regarding continuity of symptomatology since service, including experiencing panic attacks and nightmares.  Moreover, the Veteran's records are internally consistent, as evidenced by his VA treatment records, his statements, and the November 2010 VA examination report.  Further, the Board finds that it is facially plausible that the stressors described by the Veteran resulted in his in-service symptomatology and resultant treatment for PTSD.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996).

Finally, the Board finds it significant that, in November 2010, after reviewing the Veteran's claims file, interviewing the Veteran, and conducting a thorough clinical evaluation, the VA examiner concluded that the Veteran met the DSM-IV criteria for PTSD and provided the opinion that this condition was related to his reported stressors during service.  The Board acknowledges that the service treatment records are silent for evidence of the reported stressors.  Nevertheless, the United States Court of Appeals for the Federal Circuit has recently held that a medical examination report can be used to establish the occurrence of an in-service stressor.  See Menegassi v. Shinseki, No. 2010-7091, (U.S.C.A. Fed. Cir.) (April 21, 2010) (Holding under 38 C.F.R. § 3.304(f)(5) that medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated).  

Because there is a medical diagnosis of PTSD related to the claimed in-service stressors, and credible supporting evidence of the occurrence of the stressors, the Board concludes that the preponderance of the evidence supports the grant of service connection for an acquired psychiatric disorder, manifested by PTSD.  

ORDER

Service connection for PTSD is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


